Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a percutaneous vascular surgical system including a sheath, a reversibly inflatable first balloon located about the sheath adjacent the distal end, the first balloon is in fluid communication with at least one auxiliary lumen, the balloon dimensioned when inflated to fully occlude a blood vessel while the distal end of the sheath is open, a negative pressure generator connectable to a main lumen to reverse blood flow, a vascular closure device, in combination with the other claimed elements.
Regarding claim 24, the prior art of record does not disclose or suggest a method of vascular surgery including inflated a first balloon located about a distal end of the sheath to occlude the blood vessel while leaving the distal end open, generating suction through a sheath to reverse blood flow in the blood vessel, deflating the first balloon, passing a vascular closure device through the sheath, in combination with the other claimed elements. 
For example, the combination of Barak (US 6,048,358), Belhe et al. (US 20070156084A1) and Fearnot et al. (US 20120310269A1) disclosed a device including a first balloon located about a distal end of a sheath, as discussed in the Office Action mailed 18 August 2022. Belhe et al. teaches a negative pressure generator and Fearnot teaches a balloon disposed about a distal portion of a sheath that occludes the blood vessel when inflated. However, the prior art of record does not make obvious, through the combination, the balloon being inflated to occlude the blood vessel or generating suction to reverse blood flow in the blood vessel as required in the allowed claims due to Fearnot being directed to permanently closing a vessel. Additionally, no other references, or reasonable combination thereof could be found which disclose or suggest these features in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771